DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a connecting element movably connected to the connecting element and the fixed portion”.  It is unclear how the connecting element may be movably connected to itself. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 12-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ha (U.S. Publication No. 2020/0007729).  Ha teaches a light flux adjustment module comprising a fixed portion 510, comprising a window, and the light passes through the window; a connecting element 523 movably connected to the fixed portion; a first blade 530 movably connected to the connecting element and the fixed portion, and the first blade is adjacent to the window; and a drive assembly 580 for driving the connecting element to move relative to the fixed portion in a first moving dimension, wherein when the connecting element is moved relative to the fixed portion in the first moving dimension (arrow, fig. 5A), the first blade is driven by the connecting element to move (counterclockwise, fig. 5A) relative to the fixed portion in a second moving dimension, and the first moving dimension and the second moving dimension are different.  Regarding claims 12-13, a second blade 540 is adjacent to the window, wherein the first blade and the second blade are plate-shaped, the first blade is positioned on a first virtual plane, and the second blade is positioned on a second virtual plane different than the first virtual plane and the first blade at least partially overlaps the second blade when viewed along the optical axis. See figs. 4-5.  Regarding claim 14, the drive assembly comprises a driving coil 571 having a wiring direction that is perpendicular to the optical axis, wherein the driving coil partially overlaps the first blade when viewed from a direction that is perpendicular to the optical axis.  See figs 4A, 4B.  Regarding claims 16 and 18, the applicant is directed to review annotated figure 5A below.  The applicant should also note that the claim language “to limit the first blade moving in a first limit moving range” and “to limit the second blade moving in a second limit moving range” is considered intended use. 

    PNG
    media_image1.png
    857
    860
    media_image1.png
    Greyscale
 
Claim(s) 1-8, 10-13 and is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (U.S. Publication No. 2013/0077950).  Liu teaches a light flux adjustment module comprising a fixed portion 1, comprising a window 11, and the light passes through the window; a connecting element 3’/31’  movably connected to the fixed portion; a first blade 24 movably connected to the connecting element and the fixed portion, and the first blade is adjacent to the window; and a drive assembly (inherent since the drive pin 31’ is driven) for driving the connecting element to move relative to the fixed portion in a  by the connecting element to move (counterclockwise) relative to the fixed portion in a second moving dimension, and the first moving dimension and the second moving dimension are different.  Regarding claims 2-3, the fixed portion comprises a plurality of sides, and the connecting element and the first blade are disposed on different sides of the fixed portion. A driving portion 31’ is provided in a through hole 12’.  See paragraph 44.  Regarding claim 10, the hollow portion is the portion which receives 31’.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha (U.S. Publication No. 2020/0007729) in view of Park (U.S. Publication No. 2013/0027524). Ha teaches the salient features of the claimed invention except for wherein the first pivot extends to the first blade, and the second pivot extends to the second blade, wherein the first blade has a first limiting edge, the second blade has a second limiting edge, the first pivot extends in an extension direction that is parallel to an extension direction of the second pivot, the second pivot is positioned at the first limiting edge, and the first pivot is positioned at the second limiting edge. Park teaches in figures 4 and 6 that it was known to have the second pivot positioned at the first limiting edge, and the first pivot is positioned at the second limiting .


    PNG
    media_image2.png
    482
    593
    media_image2.png
    Greyscale


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (U.S. Publication No. 2013/0077950) in view of Park (U.S. Publication No. 2013/0027524). Liu teaches the salient features of the claimed invention except for wherein the first pivot extends to the first blade, and the second pivot extends to the second blade, wherein the first blade has a first limiting edge, the second blade has a second limiting edge, the first pivot extends in an extension direction that is parallel to an extension direction of the second pivot, the second pivot is positioned at the first limiting edge, and the first pivot is positioned at the second limiting edge. Park teaches in figures 4 and 6 that it was known to have the second pivot positioned at the first limiting edge, and the first pivot is positioned at the second limiting .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-20 of copending Application No. 16/741,043 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because reference application claims anticipate the current claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang (U.S. Publication No. 2020/0249545) is the Pre Grant publication of application 16/741,043 which is used in a non-statutory double patenting rejection.  Park (U.S. Publication No. 2018/0343370) teaches similar subject matter such as dual blades 530/540 driven by a common pin 523.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122.  The examiner can normally be reached on 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852